Case 18-12794-KG Doc 113 Filed 12/13/18 Page 1 of 3

IN THE UNI'I`ED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

---- x

In re Chapter 11

CHECKOUT HOLDING CORP, et al., Case No. 18-12794 (KG)
Debtors.l (Jointly Administered)

Final Hearing Date:
January 11, 2019 at 9:00 a.m.

Objection Dcadline:
January 4, 2019 at 4:00 p.m.

Re: D.I. 3, 97

 

--- x

NoTICE oF (A) ENTRY oF “INTERIM 0RDER PURSUANT
To 11 U.s.C. §§ 105(a),363(b),363(c),364(3),AN1) sos(b)(i) AND FED. R.
BANKR. P. 6003 ANI) 6004(1) AUTHoRIzING I)EBTORS To (A) CoNTINUE
EXISTING CASH MANAGEMENT sYSTEM, (B) HoNoR CERTAIN PREPETITION
oBLIGATIoNS RELATED THERETO, AND (C) MAINTAIN BUSINESS FoRMS
ANI) EXISTING BANK ACCOUNTS; AND (11) GRANTING RELATED RELlEF”
AND (B) sCHEI)ULING oF A FINAL HEARING THEREoN

PLEASE TAKE NOTICE that, on Decernber 12, 2018, Checkout Holding Corp.
and its affiliated debtors in the above-captioned chapter ll cases, as debtors and debtors in
possession (collectively, the “Debtors”) filed the Motion of Debtors Pursuant to 11 U.S.C. §§
105(a), 363(b), 363(c), 364(a), and 503(b)(1) and Fed. R. Bankr. P. 6003 and 6004 for (I)
Interim and Final Authority to (A) Continue Existing Cash Management System, (B)

Honor Certain Prepetition Obligations Related Thereto, and (C) Maintain Business Forms

 

' The Debtoi‘s in these chapter ll cases, along with the last four digits of each Debto:"s federal
tax identification number, are: Catalina Marf<eting Coi'poi‘ation (9007); Catalina Marketing Procureinent,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina l\/Ial‘l<eting Worldwide, LLC
(9687); Cellfn‘e Inc. (5599); Checkout Holding Coi'p. (4651); Modiv l\/Iedia, lnc. (3507`); PDM Group
Holdings Corporation (9148); PDl\/I Holdings Coc‘poration (5025); PDl\/l Inter:nediate Holdings A
Corporation (6409); and PDM lnterrnediate Holdings B Corporation (32'/'8). The Debtoi's’ principal
offices are located at 200 Cai'iilon Parkway, St. Petersburg, FL 33',716.

RLFl 2044§6]'."\'.1

Case 18-12794-KG Doc 113 Filed 12/13/18 Page 2 of 3

and Existing Bank Accounts; and (II) Related Relief [D.I. 3] (the “Cash Management
Motion”) With the United States Bankruptcy Court for the District of Delaware, 824 North
Market Street, Brd Floor, Wilniington, Delavvare l9801 (the “Bankruptcy Court”). A copy of
the Cash Managernent Motion is attached hereto as Exhibit A.

PLEASE TAKE FURTHER NOTICE that, following an initial hearing to
consider the Cash Managernent Motion, on December 13, 2018, the Bankruptcy Court entered
the Intcrirn Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), 363(0), 364(a), and 503(|:))(1) and
Fed. R. Bankr. P. 6003 and 6004 (I) Authorizing chtors to (A) Continue Existing Cash
Management System, (B) Honor Certain Prepctition Ob§igations Related Thereto, and (C)
Maintain Business Forms and Existing Bank Acc¢)unts; and (II) Granting Related Reiief
[D.I. 97] (the “Interim Cash Management ()rder”). A copy of the lnterim Cash Managernent
Order is attached hereto as Exhibit B.

PLEASE TAKE FURTHER NOTICE that a further hearing With respect to the
final relief requested in the Cash Management Motion Will be held on January 11, 2019
starting at 9:00 a.m. (Eastern Standard Time) before The Honorable Kevin Gross at the
Bankruptcy Court, 824 North Market Street, tim Fioor, Courtroom 3, Wilrnington, Delavvare
19801.

PLEASE TAKE FURTHER NOTICE that objections or responses to the final
relief requested in the Cash Managernent Motion, if any, must be rnade in Writing, filed with the
Banl<ruptcy Court, and served so as to be received by the undersigned proposed co-counsel to the

Debtors on or before January 4, 2019 at 4:00 p.m. (Eastern Standard Time).

RLF120441617V.1

Case 18-12794-KG Doc 113 Filed 12/13/18 Page 3 of 3

PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE
CASH MANAGEMENT MOTION ARE TIMELY FILED, SERVED AND RECEIVED lN
ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE
FINAL RELIEF REQUESTED IN THE CASH MANAGEMENT MOTION WITHOUT
FURTHER NOTICE OR HEARING.

Dated: Decernber 13, 2018
Wihnington, Delaware

 

 

 

Jason M. Madro (No. 4431)

Brett M. Haywood (No. 6166)

Travis J. Cuorno (No. 6501)

RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square

920 Noi'th King Street

Wilrnington, Delaware 19801

Telephone: (3 02) 651-7700

Facsirnile: (302) 651-7701

-and-

Gary T. Holtzer (adinitted pro hac vice)
Ronit J. Berkovich (adniitted pro hac vice)
Jessica Liou (adniitted pro hac vice)
Kevin Bostel (adrnitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New Yorl<, New Yorl< 10153

Telephone: (212) 310-8000

Facsiinile: (212)310-8007

Proposed At£orneys for Debfors
and Debrors fn Possessi'on

RLFl 20441617v.l

